                                           Case 4:01-cv-01351-JST Document 3312 Filed 04/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARCIANO PLATA, et al.,                          Case No. 01-cv-01351-JST
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: OBJECTION TO STATUS
                                                  v.                                        CONFERENCE REPORT
                                   9

                                  10       GAVIN NEWSOM, et al.,                            Re: ECF No. 3308
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Attorney Benjamin Pavone has filed a document entitled “Valley Fever Plaintiffs’

                                  14   Objection to Status Conference Report on the Issue of the Receiver’s Authority and Conditional

                                  15   Request to Intervene.” ECF No. 3308.1 The Court will not consider a request to intervene that is

                                  16   not the subject of a motion filed in compliance with the Civil Local Rules.

                                  17           In addition, the Court’s review of the docket indicates that Pavone is listed as an attorney

                                  18   for “Intervenor Richard Adams” as well as “Miscellaneous Party Abukar Abdulle.” However,
                                       Adams’s motion to intervene in the three-judge court proceeding was denied. ECF No. 3253; see
                                  19
                                       also ECF No. 3256 (denying motion for reconsideration). Nor is Abdulle a proper party to this
                                  20
                                       action. The Clerk is directed to terminate both individuals from the docket.2
                                  21
                                               IT IS SO ORDERED.
                                  22
                                       Dated: April 30, 2020
                                  23
                                                                                        ______________________________________
                                  24                                                                  JON S. TIGAR
                                                                                                United States District Judge
                                  25

                                  26   1
                                         Pavone filed three versions of this document. ECF Nos. 3306, 3307, 3308. The Court has
                                  27   reviewed only the last-filed version.
                                       2
                                  28     This does not mean that Pavone may not continue, if he so chooses, to monitor the public filings
                                       in this case or attend the public proceedings.
